Exhibit 10.4

FARO Technologies, Inc. 2014 Incentive Plan

Restricted Stock Unit Award Agreement

You have been selected to participate in the FARO Technologies, Inc. 2014
Incentive Plan (the “Plan”), as specified below:

Grantee:

Grant Date:

Number of Restricted Stock Units Granted:

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences the
grant of restricted stock units (the “Restricted Stock Units”) by FARO
Technologies, Inc., a Florida corporation (the “Company”), to the Grantee named
above, on the date indicated above, pursuant to the provisions of the Plan.

This Agreement and the Plan contain the terms and conditions governing the
Restricted Stock Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. Award of Restricted Stock Units. The Company hereby grants to the Grantee the
number of Restricted Stock Units set forth above, subject to the terms and
conditions of the Plan and this Agreement.

2. Vesting of Restricted Stock Units; Forfeiture. All Restricted Stock Units
will vest on the third anniversary of the Grant Date. If the Grantee’s
employment with or service to the Company or an Affiliate is terminated prior to
the date the Restricted Stock Units are vested, the Restricted Stock Units that
have not yet vested as of the date of such termination will be immediately
forfeited without further consideration or any act or action by the Grantee;
provided, however, if, prior to the date the Restricted Stock Units have vested,
the Grantee’s employment with or service to the Company or an Affiliate
terminates as a result of death or disability (as determined by the Committee),
the Committee, in its sole discretion, shall have the right to immediately vest
all or any portion of such Restricted Stock Units, subject to such terms as the
Committee, in its sole discretion, deems appropriate.

3. Conversion to Shares. Vested Restricted Stock Units will be converted on the
vesting date to actual Shares, and will be registered in the Grantee’s name on
the books of the Company as of that date.

4. Nontransferability of the Award. This Award shall not be transferable by the
Grantee otherwise than by will or the laws of descent and distribution or as
otherwise expressly permitted pursuant to the Plan.

5. Tax Withholding. When the Restricted Stock Units become taxable income to the
Grantee, the Company may deduct and withhold from any cash otherwise payable to
the Grantee (whether payable as salary, bonus or other compensation) such amount
as may be required for the purpose of satisfying the Company’s obligation to
withhold Federal, state or local taxes. Further, in the event the amount so
withheld is insufficient for such purpose, the Company may require that the
Grantee upon its demand or otherwise make arrangements satisfactory to the
Company



--------------------------------------------------------------------------------

for payment of such amount as may be requested by the Company in order to
satisfy its obligation to withhold any such taxes. The Grantee shall be
permitted to satisfy the Company’s tax withholding requirements by making a
written election (in accordance with such rules and regulations and in such form
as the Committee may determine) to have the Company withhold Shares otherwise
issuable to the Grantee pursuant to the vesting of the Restricted Stock Units
(the “Withholding Election”) having a Fair Market Value on the date income is
recognized (the “Tax Date”) equal to the minimum amount required to be withheld.
If the number of Shares withheld to satisfy withholding tax requirements shall
include a fractional share, the number of Shares withheld shall be reduced to
the next lower whole number and the Grantee shall deliver cash in lieu of such
fractional share, or otherwise make arrangements satisfactory to the Company for
payment of such amount. A Withholding Election must be received by the Corporate
Secretary of the Company on or prior to the Tax Date.

6. Status of Grantee. The Grantee shall not be deemed for any purposes to be a
shareholder of the Company with respect to any of the Restricted Stock Units
unless and until they are converted to Shares and registered in the Grantee’s
name on the books of the Company, in accordance with section 3 above, upon
vesting of the Restricted Stock Units. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to continue in the employ of the Company or
any of its Affiliates, nor to interfere in any way with the right of the Company
to terminate the employment of the Grantee at any time. In no event shall the
value, at any time, of this Award, the Shares underlying this Award or any other
benefit provided by this Agreement be included as compensation or earnings for
purposes of any other compensation, retirement or benefit plan offered to
employees of the Company or its subsidiaries unless otherwise specifically
provided for in such plan.

7. Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.

8. Interpretation by Committee. As a condition of the granting of the Restricted
Stock Units, the Grantee agrees, for himself or herself and his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.

9. Miscellaneous.

(a) This Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the Award, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

 

-2-



--------------------------------------------------------------------------------

(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.

(c) The Grantee agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Agreement.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase of all or substantially all of
the business and/or assets of the Company, or the result of a merger,
consolidation or otherwise.

(f) The Company may, in its sole discretion, decide to deliver any documents
related to current or future participants in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

(g) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.

*****

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Grant Date.

 

FARO TECHNOLOGIES, INC. By: Name: Title: GRANTEE Name:

 

-4-